Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kooper, J.), rendered May 20, 1981, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The plea allocution was sufficient to establish the defen*637dant’s guilt of felony murder based on his accessorial liability for the crime of robbery in the first degree (Penal Law §§ 20.00, 125.25 [3]; § 160.15 [1]). The defendant’s remaining contentions have been examined and found to be without merit. Mollen, P. J., Bracken, Rubin, Sullivan and Rosenblatt, JJ., concur.